           Case 21-03791 Document 61 Filed in TXSB on 08/11/21 Page 1 of 2
                                                                                                          United States Bankruptcy Court
                                                                                                               Southern District of Texas

                                                                                                                  ENTERED
                          IN THE UNITED STATES BANKRUPTCY COURT                                                  August 11, 2021
                            FOR THE SOUTHERN DISTRICT OF TEXAS                                                 Nathan Ochsner, Clerk
                                     HOUSTON DIVISION
IN RE:                                                               CHAPTER 11
LIMETREE BAY SERVICES, LLC, et al.,1                                 CASE NO.: 21-32351
              Debtors.                                               (Jointly Administered)

LIMETREE BAY REFINING, LLC
                                                                     Adv. Pro. 21-03791
                             Plaintiff,

         v.


BEECHER COTTON, PAMELA COLON,
SIRDINA ISAAC-JOSEPH, ESTHER
CLIFFORD, SYLVIA BROWNE, ALVINA
JEAN-MARIE ILARRAZA, FRANCIS E.
CHARLES, THERESA J. CHARLES, HELEN
SHIRLEY, ANISHA HENDRICKS, CRISTEL
RODRIGUEZ, JOSIE BARNES, ARLEEN
MILLER, ROSALBA ESTEVEZ, ISIDORE
JULES, JOHN SONSON, VIRGINIE
GEORGE, CLIFFORD BOYNES,
CHRISTOPHER CHRISTIAN, MARGARET
THOMPSON, DELIA ALMESTICA, CARLOS
CHRISTIAN, ANNA REXACH-
CONSTANTINE, MERVYN CONSTANTINE,
NEAL DAVIS, EDNA SANTIAGO,
GUIDRYCIA WELLS, O’SHAY WELLS,
AARON G. MAYNARD, VERNE MCSWEEN,
ROCHELLE GOMEZ, MYRNA MATHURIN,
JOAN MATHURIN, LEOBA JOHN
BAPTISTE, WARRINGTON CHAPMAN,
AND ANNE MARIE JOHN BAPTISTE,


                             Defendants.



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Limetree Bay Services, LLC (1866); Limetree Bay Refining Holdings, LLC (1776); Limetree Bay Refining
Holdings II, LLC (1815); Limetree Bay Refining, LLC (8671); Limetree Bay Refining Operating, LLC (9067); Limetree Bay
Refining Marketing, LLC (9222). The Debtors’ mailing address is Limetree Bay Services, LLC, 11100 Brittmoore Park Drive,
Houston, TX 77041.
        Case 21-03791 Document 61 Filed in TXSB on 08/11/21 Page 2 of 2




     ORDER APPOINTING THE HONORABLE MARVIN ISGUR AS MEDIATOR

       It is hereby ORDERED that:

       1.      The Honorable Marvin Isgur is appointed as mediator in the above-styled

adversary proceeding to mediate the health and safety issues as set forth in the Stipulation and

Agreed Order Among the Debtor, the Official Committee of Unsecured Creditors, and Certain

Class Action Plaintiffs, dated August 10, 2021 (Document No. 56).

       2.      At all times in the performance of his mediation duties, Judge Isgur will be acting

in his official capacity as a United States Bankruptcy Judge, with all of the privileges and

immunities of a United States Bankruptcy Judge.

       3.      Each party shall bear its own fees and expenses in connection with the mediation.

       4.      Participation in the mediation shall be without prejudice or waiver of, and shall

not alter or impair, or have the effect of altering or impairing, any parties’ legal or equitable

rights and defenses.

       5.      This Court shall retain jurisdiction to determine any disputes with regard to

implementation of this Order.


    Signed:
Signed:     August 11, 2021.
        ________________, 2021
       Houston, Texas                        DAVID R. JONES
                                               ____________________________________
                                             UNITED STATES BANKRUPTCY JUDGE
                                                DAVID R. JONES
                                                UNITED STATES BANKRUPTCY JUDGE




                                                2
